DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 10/19/21.  Claim(s) 1, 9, and 17 and applicant states support can be found at instant specification [0032, 0056].  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 10/19/21, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-21.
The Examiner respectfully disagrees because conserving resources is merely receiving data.
Machine learning and the training of machine learning is described as performing its normal action and thus merely serves as the computer on which the abstract idea is implemented.
The claims here are not like those the Federal Circuit found patent eligible in Enfish because the claimed steps are a process that qualifies as an abstract idea for which computers are invoked merely as a tool, rather than being directed to a specific asserted improvement in computer capabilities.
The claims here are not like those the Federal Circuit found patent eligible in DDR because applicant’s claim(s) here is/are not solving an internet-centric problem specifically arising in the realm of computers or computer networks nor is/are the claimed solution(s) necessarily rooted in computer technology.  Task assignment can be performed without the internet.  Further the claimed solution is not necessarily rooted in computer technology because a generic computer can perform the claimed solution.  Furthermore, the applicant in this response has not stated how the invention addresses problems unique to the internet nor how taking advantage of an Internet technology addresses a problem.
Applicant is relying on 2106.05(d) “well understood, routine, and conventional” however Examiner is relying on 2106.05(f) “apply it.”  Examiner relied on “apply it” because of item (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process of 2106.05(f).

Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 10/19/21, with respect to rejections under 35 USC 102 and 103 for claim(s) 1-20 have been fully considered, are persuasive regarding the 102 rejection which is respectfully removed, and are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 21-23.
The Examiner respectfully disagrees and the examiner notes that the features upon which applicant relies
(the matching engine 103 specifically sends an initial data packet to the profile database before receiving certain data therefrom. By virtue of this "sacrificial" message, a technical benefit is achieved in that valuable network resources as well as computing and storage resources of the matching server 116 (which houses the matching engine 103) is achieved. Accordingly, the conservation of the storage device and the processing power of the processor is not merely an intended use; rather, it is provided as a significant feature of patentable subject matter.)
are not recited in the rejected claim(s) as the claim(s) only recite(s) conserving the storage device and a processing power of the processor comprising receiving profile information of potential participants filtered based on the time to perform the task.  

Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 1-20 is/are rejected.  Representative claim(s) 1, 9, and 17 recite(s) “
determining parameters of the task, comprising using the machine learning model to determine a time to perform the task and a threshold level of expertise to perform the task.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites “using the machine learning model to determine a time to perform the task and a threshold level of expertise to perform the task” which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include [0004-0005, 0024-0028, 0032-0033] which only states “The machine learning module 548 may also aid in identifying the start and stop times of the tasks, the interdependencies between tasks, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1-20 is/are rejected.  Claim(s) 1, 9, and 17 state(s) “
determining parameters of the task, comprising using the machine learning model to determine a time to perform the task and a threshold level of expertise to perform the task.”  Thus claim(s) 1, 9, and 17 is/are indefinite because it is unclear if “using the machine learning model to determine” means a) a time to perform the task and a threshold level of expertise to perform the task (as claimed and not supported by instant specification [0056]), a time to perform the task, or something else.  Appropriate 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 9, and 17, as drafted, is/are a system (claim(s) 1, 9, and 17 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to matching a participant to a task.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving a project;
training a machine learning model from prior tasks that were successfully placed and completed;
determining parameters of the project;
identifying tasks of the project from the parameters;

determining parameters of the task, comprising using the machine learning model to determine a time to perform the task and a threshold level of expertise to perform the task;
determining parameters of the task, comprising a time to perform the task and a threshold level of expertise to perform the task;
conserving the storage and a power comprising receiving profile information of potential participants filtered based on the time to perform the task; and
assigning the task to a participant of the filtered potential participants based on multi-variable optimization on cost, time, and quality of a deliverable of the task.
Claim 9 and 17: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include a computing device comprising: a processor; a network interface coupled to the processor to enable communication over a network; a storage device coupled to the processor; a matching engine code stored in the storage device (claim(s) 1), a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer 
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0052-0053]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-8, 10-16, and 18-20 add to or further define the abstract idea of claim(s) 1, 9, and 17 with additional steps to further define parameters, time to perform task, .  These claim(s) do not recite additional elements beyond claim 8 and those element(s) are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 9-10, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran (US 2019/0180218 A1) in view of in view of Kittur et al. (US 2015/0213392 A1).

Regarding claim 1, 9, and 17 (currently modified), Vigneswaran teaches a computing device comprising:
a processor;
a network interface coupled to the processor to enable communication over a network;
a storage device coupled to the processor;
a matching engine code stored in the storage device, wherein an execution of the code by the processor configures the computing device to perform acts comprising:
receiving a project;
determining parameters of the project;
identifying tasks of the project from the parameters;
for each task:
determining parameters of the task, comprising using the machine learning model to determine a time to perform the task and a threshold level of expertise to perform the task;
conserving the storage device and a processing power of the processor comprising receiving profile information of potential participants filtered based on the time to perform the task; and
assigning the task to a participant of the filtered potential participants based on multi-variable optimization on cost, time, and quality of a deliverable of the task [as noted in the 112b rejection, the using machine learning is unclear in the determining limitation and the limitation is interpreted as determining parameters of the task, 
the conserving limitation is interpreted as conserving the storage device and a processing power of the processor means receiving … ,
the conserving limitation specifically receiving is interpreted based on broadest reasonable interpretation of instant specification [0049] “participants that are known to be available”,
then see at least [0071, 0074, 0082] a computer (thus memory and a processor) including database that performs all the actions; [0119, 0156] actions including matching users to tasks;
[0111, 0113-0114] for receive a project request, determine project workflow from project, and determine tasks from project workflow;
[0139] task time limit based on work stage which is based on project timeframe; [0140-0142] workers for tasks may need specialized skills;
[0119, 0156] determine a subset of potential users based on a filter of required user type, location, and availability (where filtering data uses less computing power which inherently includes using less storage and processing power thus conserving the storage device and a processing power of the processor); [0091-0093] user type; (also [0140-0142] workers for tasks may need specialized skills; [0089-0096] user profile);
[0028] for a user assigned/selected based on a weighted score of “on the proposed cost, the proposed completion time, and user quality data”].

training a machine learning model from prior tasks that were successfully placed and completed [
the limitation is interpreted based on broadest reasonable interpretation of instant specification [0056] as machine learning model trained on at least tasks completed correctly thus successfully placed,
then see at least [0018] a system 100 which is a web server; [0014] task provided (administered) to a contributor; [0017] monitor user activity and collecting monitored activity;
claim 1 creating and [0036] use collected data to train a model; [0015, 0017] model is machine learning;
[0022] a) assess workers/task based on monitoring where 15 of 200 people were removed based on no event data (thus a score of zero on metrics) and b) assess workers/task based on the task “The participants were evaluated based on the number of ‘correct’ answers they give”; abstract and [7, 15, 17, 20] monitored data “technique captures behavioral traces from online crowd workers” and “behavioral traces are collected using an instrumented web page to collect information on various behavioral metrics, such as scrolling, mouse movement, typing, delays, focus, etc. The collected metrics are stored in a database for later analysis”;
claim 1 and [0022] tasks completely correctly “desired output” and “The participants were evaluated based on the number of ‘correct’ answers they give”;
[0023-0025] machine learning predicts quality of work based on both worker identity and behavioral actions (without clicks) “machine learning is used to predict the quantitative evaluation of the labels each worker provided using the task fingerprints” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vigneswaran with Kittur to include the limitation(s) above as disclosed by Kittur.  Doing so would help define Vigneswaran’s project requirements including quality to ensure a project is completed as intended providing additional methods to “predict outcome measures such quality, errors, and the likelihood of cheating” [see at least Kittur [0006] ].
Furthermore, all of the claimed elements were known in the prior arts of Vigneswaran and Kittur and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, 10, and 18, modified Vigneswaran teaches the computing device of claim 1,
and Vigneswaran teaches wherein the parameters of the project comprise: a total cost of the project; a quality level of the project; a completion time of the project; and the tasks of the project [see at least [0018, 0200] project criteria include time, cost, and quality; [0111, 0113-0114] for receive a project request, determine project workflow from project, and determine tasks from project workflow].

Claim(s) 3, 6-7, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran in view of Kittur as applied to claim(s) 1 and 9 above and further in view of Van Der Ploeg et al. (US 2013/0151421 A1).

Regarding claim 3 and 11, modified Vigneswaran teaches the computing device of claim 2.

Modified Vigneswaran doesn’t/don’t explicitly teach but Van Der Ploeg discloses wherein the parameters of the project further comprise any interdependencies between the tasks [see at least [0020] tasks may need to be completed in parallel thus interdependency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vigneswaran with Van Der Ploeg to include the limitation(s) above as disclosed by Van Der Ploeg.  Doing so would help define Vigneswaran’s project requirements [see at least [0111] ] to ensure a project is completed as intended [see at least Van Der Ploeg [0003-0004] ].

Regarding claim 6 and 14, modified Vigneswaran teaches the computing device of claim 1.
and Vigneswaran teaches wherein the time to perform the task comprises and an expected duration of the task [see at least [0117] expected time range (duration) for each task].

wherein the time to perform the task comprises a start time range [0046-0047] thresholds based on ranges for project parameters including actual start date of a task (also see [0048] ); Fig. 6 item 640 and [0068] see Fig. 6 item 640 where the table includes task start date, finish date, and duration].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vigneswaran with Van Der Ploeg to include the limitation(s) above as disclosed by Van Der Ploeg.  Doing so would help define Vigneswaran’s project requirements [see at least [0111] ] to ensure a project is completed as intended [see at least Van Der Ploeg [0003-0004] ].

Regarding claim 7 and 15, modified Vigneswaran teaches the computing device of claim 1.
and Vigneswaran teaches wherein determining the parameters of the task further comprises determining whether the task has other parameters [see at least [0111, 0113-0114] for receive a project request, determine project workflow from project, and determine tasks from project workflow;
[0139] task time limit based on work stage which is based on project timeframe; [0140-0142] workers for tasks may need specialized skills].

Modified Vigneswaran doesn’t/don’t explicitly teach but Van Der Ploeg discloses the task can be performed in parallel [see at least [0020] tasks may need to be completed in parallel].
the limitation(s) above as disclosed by Van Der Ploeg.  Doing so would help define Vigneswaran’s project requirements [see at least [0111] ] to ensure a project is completed as intended [see at least Van Der Ploeg [0003-0004] ].

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran in view of Kittur as applied to claim(s) 2 and 10 above and further in view of Motoyama (US 7,406,432 B1).

Regarding claim 4 and 12, modified Vigneswaran teaches the computing device of claim 2.

Modified Vigneswaran doesn’t/don’t explicitly teach but Motoyama discloses wherein the parameters of the project further comprise an enterprise policy for the project [see at least [col 2 ln 25-33, col 7 ln 14-40] a project includes an enterprise policy from documents; [col 13 ln 20-45, col 16 ln 46-64] specific enterprise policies].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modifiead Vigneswaran with Motoyama to include the limitation(s) above as disclosed by Motoyama.  Doing so would help define modified Vigneswaran’s project requirements [see at least Vigneswaran [0111] ] to improve project schedule by utilizing a rigid policy, procedure, or verification process [see at least Motoyama [col 1 ln 40-55] ].

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran in view of Kittur and Motoyama as applied to claim(s) 4 and 12 above and further in view of Boyer et al. (US 2017/0364824 A1).

Regarding claim 5 and 13, modified Vigneswaran teaches the computing device of claim 4, wherein the enterprise policy.

Modified Vigneswaran doesn’t/don’t explicitly teach but Boyer disclose wherein enterprise data is extracted from one or more documents having natural language content, through natural language processing (NLP) [see at least [0119-0120] using NLP on project documents to determine project data including business goals].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vigneswaran with Boyer to include the limitation(s) above as disclosed by Boyer.  Doing so would help further define modified Vigneswaran’s project requirements [see at least Vigneswaran [0111] ] by including enterprise data to improve dynamic measures of projects [see at least Boyer [0001-0003] ].

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran in view of Kittur and Van Der Ploeg as applied to claim(s) 7 and 15 above and further in view of Fernandez et al. (US 2015/0081366 A1).

Regarding claim 8 and 16, modified Vigneswaran teaches the computing device of claim 7.

Modified Vigneswaran doesn’t/don’t explicitly teach but Van Der Ploeg discloses wherein execution of the code by the processor further configures the computing device to perform acts comprising: for each task, upon determining that the task and that another task can be performed in parallel, changing the another task such that the corresponding project completes on schedule [see at least [0020] tasks may need to be completed in parallel; [0046] does a change to a task affect a threshold not limited to the task completion time or affect the depend tasks completion time; [0003] “dates or times when certain tasks are scheduled to be completed in order for the project to be completed on schedule”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vigneswaran with Van Der Ploeg to include the limitation(s) above as disclosed by Van Der Ploeg.  Doing so would help define Vigneswaran’s project requirements [see at least [0111] ] to ensure a project is completed as intended [see at least Van Der Ploeg [0003-0004] ].

Modified Vigneswaran doesn’t/don’t explicitly teach but Fernandez discloses upon determining that the task is behind schedule, reassigning the subsequent task to one or more additional participants [see at least [0053-0054] analyzing which tasks are still incomplete; [0047] a task is behind schedule “the time actually spent in advancing the project deliverable may not meet projections.”; [0055] “auto-scheduling by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Vigneswaran with Fernandez to include the limitation(s) above as disclosed by Fernandez.  Doing so would help define Vigneswaran’s project requirements [see at least [0111] ] to ensure a project is completed as intended by providing “ internal conditions leading to revised schedules may not be accounted for to the clients, leading to unrealistic expectations based on incomplete information” [see at least Fernandez [0007] ].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran in view of Kittur as applied to claim(s) 18 above and further in view of Van Der Ploeg and Motoyama.

Regarding claim(s) 19, the claim(s) recite(s) analogous limitations to claim(s) 3-4 and 11-12 above and is/are therefore rejected on the same premise.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran in view of Kittur, Van Der Ploeg, and Motoyama as applied to claim(s) 19 above and further in view of Boyer et al. (US 2017/0364824 A1).

Regarding claim(s) 20, the claim(s) recite(s) analogous limitations to claim(s) 5 and 13 above and is/are therefore rejected on the same premise.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mavridis et al. – Using Heirarchical Skills for Optimized Task Assignment in Knowledge-Intensive Crowdsourcing (relevant because it task assignment based on worker data)
Kittur et al –WO 2014052739 A2 (relevant because it teaches task completion accuracy based on machine learning)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624